Exhibit 99.1 NEWS RELEASE CONTACT: Phil Franklin, Vice President, Operations Support and CFO (773) 628-0810 LITTELFUSE REPORTS THIRD QUARTER RESULTS CHICAGO, October 30, 2013 – Littelfuse, Inc. (NASDAQ:LFUS) today reported sales and earnings for the third quarter of 2013. Third Quarter Highlights ● Sales for the third quarter of 2013 increased 7% sequentially and 16% year over year to a record $201.0 million. This included $21.1 million of sales from the Hamlin acquisition. ● On a GAAP basis, third quarter 2013 earnings were $1.19 per diluted share. This included a $1.5 million foreign exchange loss and $0.6 million of costs related to the Hamlin acquisition. These special items reduced earnings by approximately $0.07 per share. ● GAAP operating margin for the third quarter of 2013 was 18.7%. This included the $0.6 million of Hamlin acquisition costs mentioned above as well as $1.4 million of amortization of intangibles related to Hamlin. ● Sales and order trends by business unit were as follows for the third quarter: o Electronics sales (excluding acquisitions) increased 3% sequentially and 4% year over year. The book to bill for the third quarter was .95 compared to .89 for the prior year. o Automotive sales (excluding acquisitions) increased 11% year over year due primarily to strong growth in passenger vehicle fuses and Accel sensors. o Electrical sales declined 10% year over year due to a drop-off in custom products selling into the potash mining market. This was partially offset by strong performance of the power fuse business reflecting continued success in the solar, HVAC and lighting markets. ● Cash provided by operating activities was $46.8 million for the third quarter of 2013 compared to $43.5 million for the third quarter of 2012. Capital expenditures for the third quarter of 2013 were $10.9 million compared to $6.0 million for the prior-year quarter. The increased capital spending is related to several capacity expansion projects which support the company’s growth plans and new product introductions. -more- Page 2 “We had an excellent third quarter as sales were just above the middle of guidance and margins were at the upper end of our expectations,” said Gordon Hunter, Chief Executive Officer. “The electronics business continues to deliver superior profit margins in a challenging market environment. Automotive is benefiting from recent acquisitions and strong performance in the passenger vehicle market. In the electrical business, continued growth in power fuses is helping to offset reduced sales of custom products into the mining market.” “In a slow-growth global economy with trends in our key end markets that are at best mixed, we delivered double-digit sales growth and near-record margins and cash flow in the third quarter,” said Phil Franklin, Chief Financial Officer. “This is a good indication that our strategy is sound, our business model is working and our teams are executing well.” Outlook ● Sales for the fourth quarter of 2013 are expected to be in the range of $185 to $195 million which, at the midpoint, represents 20% growth compared to the fourth quarter of 2012. ● Earnings for the fourth quarter of 2013 are expected to be in the range of $0.96 to $1.10 per diluted share. Dividend The company will pay a cash dividend of $0.22 per common share on December 5, 2013 to shareholders of record at the close of business on November 20, 2013. Conference Call and Webcast Information Littelfuse will host a conference call today, Wednesday, October 30, 2013, at 10:00 a.m. Central / 11:00 a.m. Eastern time to discuss the third quarter results. The call will be broadcast live over the Internet and can be accessed through the company’s website: www.littelfuse.com . Listeners should go to the website at least 15 minutes prior to the call to download and install any necessary audio software. The call will be available for replay through December 31, 2013 on the company’s website. -more- Page 3 About Littelfuse Founded in 1927, Littelfuse is the world leader in circuit protection with growing global platforms in power control and sensing. The company serves customers in the electronics, automotive and industrial markets with technologies including fuses, semiconductors, polymers, ceramics, relays and sensors. Littelfuse has over 7,000 employees in more than 35 locations throughout the Americas, Europe and Asia. For more information, please visit the Littelfuse website: littelfuse.com . “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended December 29, 2012. For a further discussion of the risk factors of the company, please see Item 1A. “ Risk Factors ” to the company’s Annual Report on Form 10-K for the year ended December 29, 2012. # # # Page 4 LITTELFUSE, INC. Net Sales and Operating Income by Business Unit (In thousands of USD, unaudited) Third Quarter Year-to-Date % Change % Change Net Sales Electronics $ 101,013 $ 87,779 15% $ 271,878 $ 254,342 7% Automotive (3) 70,386 51,878 36% 194,319 155,954 25% Electrical 29,641 33,031 (10%) 93,527 98,823 (5%) Tot al net sales (1) $ 201,040 $ 172,688 16% $ 559,724 $ 509,119 10% (1) Total net sales for 2013 include $21.1M for the quarter and $28.1M for year-to-date from the Hamlin acquisition. (2) Total Electronics net sales for 2013 include $10.1M for the quarter and $13.5M for year-to-date from the Hamlin acquisition. (3) Total Automotive net sales for 2013 include $11.0M for the quarter and $14.6M for year-to-date from the Hamlin acquisition. Third Quarter Year-to-Date % Change % Change Operating Income Electronics $ 20,362 $ 17,186 18% $ 52,284 $ 43,075 21% Automotive 11,135 7,018 59% 29,531 23,489 26% Electrical 6,687 8,235 (19%) 18,801 23,795 (21%) Other (4) ) ) n/a ) ) n/a Total operating income $ 37,559 $ 30,931 21% $ 97,058 $ 88,851 9% Interest expense 939 454 1,959 1,298 Investment impairment - 1,965 10,678 3,523 Foreign currency revaluation (income) expense ) Other (income) expense, net ) Income before taxes $ 36,524 $ 29,028 26% $ 89,893 $ 85,202 6% (4) "Other" typically includes special items such as acquisition-related costs, restructuring costs, asset impairments, and gains and losses on asset sales. For the third quarter of 2013, "other" included legal and investment banking fees and other costs related to the Hamlin acquisition ($337K all in G&A) and a purchase accounting adjustment (ASC 805) also related to the Hamlin acquisition ($345K all in Cost of sales). (5) Impairment and loan losses from investment in Shocking Technologies. -more- Page 5 LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) September 28, 2013 December 29, 2012 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 292,936 $ 235,404 Short-term investments 8,808 - Accounts receivable, less allowances 129,122 100,559 Inventories 91,978 75,580 Deferred income taxes 11,157 11,890 Prepaid expenses and other current assets 17,771 16,532 Total net sales 5,500 5,500 Total current assets 557,272 445,465 Property, plant and equipment: Land 4,080 6,243 Buildings 59,602 54,559 Equipment 358,324 304,954 422,006 365,756 Accumulated depreciation ) ) Net property, plant and equipment 146,100 120,911 Intangible assets, net of amortization: Patents, licenses and software 42,461 11,144 Distribution network 32,174 18,964 Customer lists, trademarks and tradenames 22,452 18,704 Goodwill 186,667 133,592 283,754 182,404 Investment in unconsolidated entity - 8,666 Investments 11,136 10,327 Deferred income taxes 3,776 8,090 Other assets 4,893 1,865 Total assets $ 1,006,931 $ 777,728 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 38,937 $ 27,226 Accrued payroll 26,686 20,540 Accrued expenses 11,643 11,062 Accrued severance 345 1,033 Accrued income taxes 10,154 11,559 Current portion of long-term debt 133,500 84,000 Total current liabilities 221,265 155,420 Long-term debt, less current portion 95,000 - Accrued post-retirement benefits 14,928 22,338 Other long-term liabilities 15,331 12,412 Total equity 660,407 587,558 Total liabilities and equity $ 1,006,931 $ 777,728 Common shares issued and outstanding of 22,419,676 and 22,029,446 at September 28, 2013 and December 29, 2012, respectively. -more- Page 6 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, except per share data, unaudited) For the Three Months Ended For the Nine Months Ended September 28, 2013 September 29, 2012 September 28, 2013 September 29, 2012 Net sales $ 201,040 $ 172,688 $ 559,724 $ 509,119 Cost of sales 120,080 104,052 340,601 310,059 Gross profit 80,960 68,636 219,123 199,060 Selling, general and administrative 34,437 30,601 98,091 90,199 Research and development expenses 6,217 5,505 17,725 15,553 Amortization of intangibles 2,747 1,599 6,249 4,457 43,401 37,705 122,065 110,209 Operating income 37,559 30,931 97,058 88,851 Interest expense 939 454 1,959 1,298 Impairment and loan loss in unconsolidated affiliate - 1,965 10,678 3,523 Foreign currency revaluation (income) expense ) Other (income) expense, net ) Income before income taxes 36,524 29,028 89,893 85,202 Income taxes 9,534 6,250 21,461 21,898 Net income $ 26,990 $ 22,778 $ 68,432 $ 63,304 Net income per share: Basic $ 1.20 $ 1.04 $ 3.07 $ 2.90 Diluted $ 1.19 $ 1.03 $ 3.04 $ 2.87 Weighted average shares and equivalent shares outstanding: Basic 22,428 21,923 22,274 21,770 Diluted 22,625 22,162 22,497 22,055 Diluted Net Income Per Share Net income as reported $ 26,990 $ 22,778 $ 68,432 $ 63,304 Less: income allocated to participating securities (3 ) Net income available to common shareholders $ 26,987 $ 22,750 $ 68,394 $ 63,181 Weighted average shares adjusted for securities 22,625 22,162 22,497 22,055 Diluted net income per share $ 1.19 $ 1.03 $ 3.04 $ 2.87 Comprehensive income $ 36,707 $ 33,100 $ 65,631 $ 74,487 -more- Page 7 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Nine Months Ended September 28, 2013 September 29, 2012 OPERATING ACTIVITIES: Net income $ 68,432 $ 63,304 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 19,603 19,029 Amortization of intangibles 6,249 4,457 Impairment of assets held for sale - 549 Non-cash inventory charge (1) 2,069 567 Stock-based compensation 7,030 5,574 Excess tax benefit on stock-based compensation ) ) Loss on sale of assets 169 62 Impairment and equity in net loss of unconsolidated affiliate 10,678 3,523 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) 58 Accounts payable 6,659 5,640 Accrued expenses (including post retirement) ) ) Accrued payroll and severance 5,492 ) Accrued taxes ) ) Prepaid expenses and other 1,294 ) Net cash provided by operating activities 85,811 76,051 INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Acquisition of businesses, net of cash acquired ) ) Purchase of investment - ) Purchase of short-term investments ) ) Proceeds from sales of short-term investments - 17,805 Proceeds from sale of assets 158 495 Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from term loan 100,000 20,251 Proceeds of revolving credit facility 160,500 - Payments of revolving credit facility ) ) Debt issuance costs ) - Cash dividends paid ) ) Proceeds from exercise of stock options 19,335 13,411 Excess tax benefit on stock-based compensation 3,763 2,471 Net cash provided by financing activities 153,000 6,452 Effect of exchange rate changes on cash and cash equivalents ) 4,008 Increase in cash and cash equivalents 57,532 43,382 Cash and cash equivalents at beginning of period 235,404 164,016 Cash and cash equivalents at end of period $ 292,936 $ 207,398 (1) Purchase accounting adjustment related to acquisitions. # # #
